This was a petition for a writ of certiorari, in which the petitioner set forth that he had been sued in the County Court in an action of debt, and that, knowing it was not just, and thinking it was not legal that the should pay it he spoke to an attorney of the court, who entered an appearance for him, but that afterwards, owing to some misunderstanding between his attorney and the other party, the attorney declined appearing on either side, in consequence of which a judgment by default was taken against the petitioner; that he had been misled by the course the cause had taken, and it had not on that account gone off on its merits. He therefore prayed for a writ a certiorari to bring up the transcript of the record of the case coming on to the Superior Court. The writ was granted, and the case coming on to be heard upon the petition and affidavit accompanying the same, in the Superior Court at the Spring Term, 1847, it was ordered that the judgment by default should be set aside, with leave to the petitioner to enter his pleas and have the cause placed on the trial docket; and from this order the plaintiff appealed to this Court.
The only question presented on the record which we deem it necessary to consider is whether the petition for the *Page 330 
writ of certiorari set forth sufficient matter to entitle the defendant to the benefit of that remedy. A writ of certiorari has been allowed in certain cases as a substitute for an appeal, but it is not, like an appeal a matter of right of which a party may avail himself for the mere purpose of delay. It has also been allowed where a judgment has been taken in the County Court by default, and upon it the judgment has been set aside and the defendant allowed to plead, but that can never be done unless the party show two things: first, and excuse for the laches in not pleading, and, secondly, a good defense existing at the time when he ought to have pleaded. Betts v. Franklin, 20 N.C. 602. In the case before us we need not inquire whether the defendant has shown a sufficient excuse for his laches in not pleading, because we are clearly of opinion that he has failed to show that he had a good defense at the time when he ought to have pleaded. The general allegation that, knowing it was not just, and thinking that it was not legal that the should pay the debt for which he was sued, he had employed an attorney to defend the suit, and that the cause "had not gone off on its merits," is certainly insufficient for that purpose. The defense, whatever it is, must be so set forth in the petition that the judge sitting at chambers, or the court to whom the application for the writ is made, may see that it is prima facie a good one, for if it appear to be otherwise the application ought to be refused. Douganv. Arnold, 15 N.C. 99. The defendant in this case having failed to show in this petition what his defense was, the judge ought not to have granted the writ of certiorari in the first instance, but having done so, the Court to which the transcript of the record was returned ought to have dismissed it, (453) instead of making the order complained of.
That order must, therefore, be reversed, and the same be certified to the Superior Court, in order that the plaintiffs may have their proper remedy against the defendant and the sureties to hiscertiorari bond.
PER CURIAM.                           Ordered accordingly.
Cited: Baker v. Halstead, 44 N.C. 44; Lunceford v. McPherson,48 N.C. 177; Rule v. Council, ib., 36; McConnell v. Caldwell,51 N.C. 470; Pritchard v. Sanderson, 92 N.C. 42. *Page 331